Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 02/08/2022. Claims 1-15 are presently pending and are presented for examination. Of the above claims, claims 5-6 & 13-14 are withdrawn from consideration. 
Response to Amendment
The Amendment filed 02/08/2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and every 101 rejection previously set forth in the Final Office Action mailed 12/08/2021.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
The specific limitation “calculate, as an effective value, the minimum value among a lateral steering weight based on the steering angle and the steering angular speed of the vehicle, a longitudinal acceleration weight based on the APS value, and a longitudinal deceleration weight based on the pressure value of the master cylinder.” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a “minimum value” of a weight associated with some variation of a lateral steering angle and yaw rate. The prior art for example, discloses weighting vehicle state measurements (or “control amounts”) for estimating a road slope angle, “filtering” as a form of feedback control, however the prior art of 
Regarding claim 9
The specific limitation “calculating, as an effective value, the minimum value among a lateral steering weight based on the steering angle and the steering angular speed of the vehicle, a longitudinal acceleration weight based on the APS value, and a longitudinal deceleration weight based on the pressure value of the master cylinder.” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a “minimum value” of a weight associated with some variation of a lateral steering angle and yaw rate. The prior art for example, discloses weighting vehicle state measurements (or “control amounts”) for estimating a road slope angle, “filtering” as a form of feedback control, however the prior art of record fails to disclose a minimum value of a lateral steering weight. The subject matter of the claimed invention is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664